NOT FOR PUBLICATION                           FILED
                                                                          SEP 15 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CEDRIC R. COE,                                  No. 18-56535

                Plaintiff-Appellant,            D.C. No. 2:16-cv-08907-SVW-
                                                MRW
 v.

ROBERT WILKIE*,                                 MEMORANDUM**

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                          Submitted September 8, 2020***

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Cedric R. Coe appeals pro se from the district court’s summary judgment

and dismissal order in his employment action alleging discrimination and

retaliation under Title VII and the Age Discrimination in Employment Act


      *
             Robert Wilkie has been substituted for his predecessor, David J.
Shulkin, as Secretary of Veterans Affairs under Fed. R. App. P. 43(c)(2).
      **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“ADEA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Whitman v. Mineta, 541 F.3d 929, 931 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment on Coe’s age

discrimination and retaliation claims arising from the failure to promote him in

2015 because Coe failed to state a prima facie case of age discrimination or

retaliation. See France v. Johnson, 795 F.3d 1170, 1174 (9th Cir. 2015), as

amended on reh’g (Oct. 14, 2015) (“[A]n average age difference of ten years or

more between the plaintiff and the replacements will be presumptively substantial,

whereas an age difference of less than ten years will be presumptively

insubstantial.”); Shelley v. Geren, 666 F.3d 599, 608 (9th Cir. 2012) (setting forth

the elements of ADEA claim and the burden-shifting framework); Porter v. Cal.

Dep’t of Corr., 419 F.3d 885, 894 (9th Cir. 2005) (burden-shifting framework

applies to Title VII retaliation claims).

      The district court properly dismissed Coe’s remaining claims because Coe

failed to allege facts sufficient to state a plausible claim for relief. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face” (citation and internal quotation marks omitted)); Vasquez v. County of

Los Angeles, 349 F.3d 634, 642, 646 (9th Cir. 2003) (elements of hostile work

environment, harassment, and retaliation claims under Title VII); Leong v. Potter,



                                            2                                      18-56535
347 F.3d 1117, 1124 (9th Cir. 2003) (elements of discrimination claim under Title

VII).

        We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

        AFFIRMED.




                                          3                                       18-56535